Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 1 of 18




                  Exhibit M
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 2 of 18

Macquarie v. McLaughlin                                                 Case No. 01-17-0007-1828



                          AMERICAN ARBITRATION ASSOCIATION
                       EMPLOYMENT ARBITRATION TRIBUNAL

Macquarie Holdings (USA), Inc.,                                     February 5, 2020
 Claimant/Counterclaim Respondent,
      vs.
Khristina McLaughlin,                                               Case No. 01-17-0007-1828
 Respondent/Counterclaim Claimant,
       vs.
Macquarie Capital (USA), Inc., and Robert Ansell,                   Arbitrator:
 Additional Counterclaim Respondents.                               William L. Kandel, Esq.



                     REASONS FOR SANCTIONS IN FINAL AWARD


       The Final Award, dated February 5, 2020, paragraph 4, adverts to “the accompanying

Reasons for Sanctions”. This is them, based largely on Rulings on Attorneys’ Fees II –

Sanctions, dated October 2, 2019 (“the October Rulings”), and the Parties’ subsequent

presentations related to McLaughlin’s sanctionable conduct. The latter, supplied by both sides,

included the following relevant facts and circumstances occurring or learned subsequent to the

evidentiary hearing: McLaughlin’s salary continuation ended during the summer of 2019 when

she was fired for cause; Macquarie shut down the business unit which had employed Ansell and

her; and, most significantly, Macquarie’s fee application approximates McLaughlin’s net worth.

Rulings on Attorneys’ Fees I, dated September 29, 2019 (“the September Rulings”) used

Macquarie’s attorneys’ fees as the measure of damages for McLaughlin’s breach of contract in

violating her “strictly confidential” arbitration agreement and publicizing that breach. The

attorneys’ fees shifted to McLaughlin in the September Rulings -- $69,419.50 – were contract

                                                1
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 3 of 18

Macquarie v. McLaughlin                                                   Case No. 01-17-0007-1828



damages only, independent from the sanctions ordered in the October Rulings. The dollar

amount of sanctions is central to the remaining dispute – whether Macquarie is entitled to (a)

make-whole relief, (b) just an amount necessary to deter similar conduct by McLaughlin and

others, or (c) a combination which compensates and deters. Bottom line: It would take

substantially fewer dollars to deter McLaughlin than to compensate Macquarie.

Background

       The October Rulings granted Macquarie’s motion for sanctions pursuant to Rules 11 and

37 of the Federal Rules of Civil Procedure, as well as pursuant to Christiansburg Garment Co. v.

EEOC. 434 U.S. 412 (1978) (hereafter “Christiansburg”). The October Rulings noted that

sanctions for violating Rule 11 are primarily to deter repetition of frivolous claims by not only

the violator but also by “others similarly situated”. Because the McLaughlin-Macquarie

agreement required “strictly confidential” arbitration, there should have been no “others similarly

situated” to deter. However, McLaughlin’s breaches of that agreement, creating public notoriety

from a private dispute, makes it likely that “others” may learn of the dispute and may need to be

deterred.

       Rule 11 also permits fee-shifting to reimburse the party having to defend against

frivolous claims. Here, the fact that McLaughlin filed in federal court rather than in arbitration,

along with the McLaughlin-generated publicity attending her late-Friday filing, forced

Macquarie to incur additional legal costs to change forums. All this preceded even getting to the

substance of McLaughlin’s massive and frivolous court complaint, later redrafted as an

arbitration counterclaim. Those preliminary fees and expenses were ordered to be reimbursed to

Macquarie in the September Rulings, and will not be duplicated here. What remained for

                                                 2
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 4 of 18

Macquarie v. McLaughlin                                                  Case No. 01-17-0007-1828



Macquarie, once in arbitration, was to defend against 55 pages of similarly frivolous

counterclaims, including six separate counts each seeking $20 million in compensation and $50

million in punitive damages from Macquarie. The October Rulings confirmed not only that

those counterclaims, previously dismissed as lacking support in law or fact, were framed not

only by the reviled Attorney A and the now-deceased Attorney B, but were in large part initiated,

edited and, ultimately, approved by McLaughlin. I conclude that Rule 11 sanctions should be

levied against McLaughlin, but for reasons expressed in the October Rulings, not against

Attorneys A or B.

       The October Rulings also found that McLaughlin spoliated evidence, particularly (a)

texts she sent to Ansell damaging to her “unwelcomeness” claims, (b) texts she sent to Attorney

A with attachments such as revealing photographs, and (c) audio recordings of her surreptitious

taping of important office meetings. As Rule 37 violations, the remedy depends on prejudice

which Macquarie mitigated by replacing much of the missing evidence through additional, albeit

more expensive, discovery. As found in the October Rulings, even where evidence such as the

tape recordings of meetings could not be replaced, witness testimony and related documentation

supported Macquarie’s versions of the facts. Thus, Rule 37 “prejudice” consisted only of the

extra costs incurred by Macquarie, particularly for a forensic expert and related attorney time.

The absence of evidence caused by spoliation did not unduly inhibit Macquarie’s ability to prove

or defend against claims.

       Christiansburg also focuses on relief for having to defend against frivolous claims of

employment discrimination, but unconstrained by the procedural prerequisites under Rules 11

and 37. As noted in the October Rulings, the prevailing employer in Christiansburg made the

                                                 3
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 5 of 18

Macquarie v. McLaughlin                                                      Case No. 01-17-0007-1828



point of employer eligibility for Title VII fee-shifting, but the trial court’s denial of that relief

was affirmed by the U. S. Supreme Court because the government’s initial and persistent losing

position had not been frivolous. The same frivolous standard was articulated as under Rule 11

for pleadings. Christiansburg permitted judicial scrutiny of plaintiff’s behavior throughout the

case, allowing fee-shifting if it “continued to litigate after it clearly became” evident that

sufficient proof would never emerge. Here, McLaughlin not only filed but pursued – for 29

hearing days – frivolous claims, eschewing settlement off-ramps. Fee-shifting applies pursuant

to Christiansburg, but because the Court denied the employer any recovery, it did not guide as to

criteria for such an award. Here, the Parties’ submissions and arguments on sanctions show the

evolution of Christiansburg in the Second Circuit, where employers were awarded attorneys’

fees. Courts have outlined equitable considerations that must inform the decisionmaker’s

discretion in assessing amounts of sanctions. Christiansburg at this stage of the case means a

multi-factor analysis not only of extra costs incurred by the employer contesting frivolous claims

and discovery offenses, but also the financial resources of the parties and amount of sanction

serious enough to deter repetition of the misconduct. What follows is an effort based on all the

known facts and circumstances to calibrate remedies suitable for the Parties.

        Preliminarily, sanctions here should not be mitigated because of inadequacy or absence

of counsel. The role of Attorney A and his firm, experienced employment lawyers, has been

discussed in prior Rulings and is not a sanctions factor because they were replaced prior to the

arbitration hearing. Attorney B, a competent commercial litigator, searched exhaustively for

more suitable arbitration counsel before assuming first chair himself, backed by a dedicated

associate and his former law firm. When Attorney B had to resign for health reasons, he exerted

similar efforts to ensure McLaughlin’s adequate representation. New counsel’s sanctions brief
                                                    4
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 6 of 18

Macquarie v. McLaughlin                                                  Case No. 01-17-0007-1828



implies those efforts may have been insufficient, adverting to AAA’s EAR 19 and replacement

of counsel. I find that, pre- and post-representation of McLaughlin, Attorney B exceeded the

requirements and policy goals of EAR 19 by summarizing on the record his solicitation of help

from the plaintiff bar throughout his connection to the case, at one point having an outside

lawyer familiar with a technical point participate by phone. Unable to obtain replacement

counsel for the entire case, Attorney B secured competent representation of McLaughlin by a

senior partner of his former law firm during a significant hearing phase when he was physically

unable to participate. I do not recall a hearing day or even segment when McLaughlin was not

assisted by counsel. When Attorney B and his firm withdrew, McLaughlin was effectively

assisted in the second chair by her father, William C. Costopoulos, Esq., a prominent litigator in

Pennsylvania whose practice included the representation of judges.

       Also unpersuasive, given the facts here, is the usually reasonable question raised in

McLaughlin’s closing arguments by new counsel: If the claims were so frivolous, why did it

take so long – 29 hearing days – to decide and dismiss them? Where was the motion practice

permissible under the AAA Employment Arbitration Rules to dismiss or cull her claims before

the running up of substantial legal, contractor, and arbitration fees and expenses? Macquarie was

not reluctant about trying to close the case early, moving for dismissal of McLaughlin’s sexual

harassment and retaliation claims based on her counsel’s opening statement. That motion was

denied because counsel’s erroneous theory for liability – the sufficiency of “subjective fear” --

was argument, not evidence. The alleged facts, if proven, could still have established liability for

sexual harassment under alternative legal theories. Shortly thereafter, McLaughlin’s retaliation

counterclaims against Ansell were dismissed orally because her facts failed to show the

prerequisite “protected activity”. McLaughlin then voluntarily dismissed her retaliation claims
                                                 5
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 7 of 18

Macquarie v. McLaughlin                                                 Case No. 01-17-0007-1828



against Macquarie, but only those based on evidence prior to October 23, 2017. After

McLaughlin concluded her testimony on Macquarie’s declaratory judgment action (which

mirrored McLaughlin’s counterclaims in all material respects), Macquarie moved pursuant to

Fed. R. Civ. P. 52(c) against her sexual harassment claims on several grounds, and they were

dismissed on April 17, 2019 because her affair with Ansell was not only “voluntary” but

“welcome” and “subjective fear” was not a motivating factor (“the April Rulings”). Now,

McLaughlin’s counsel implies the April Rulings were limited to McLaughlin’s proceeding under

the mistaken theory that only “subjective fear” of retaliation could show “unwelcomeness”,

suggesting bad legal advice underlay the dismissal. A fair reading of the April Rulings is that

McLaughlin was found to be not just a willing but enthusiastic and equal partner in her affair

with Ansell. Numerous witnesses testified to McLaughlin’s confidence and ebullience at work

during that period, the objective opposite of exhibiting subjective fear. McLaughlin’s

contemporaneous text messages extolling the relationship debunked her later hearing testimony

that the affair was unwelcome. Credibility, not some legal technicality, defeated the sexual

harassment allegations. That was on McLaughlin, not her lawyers.

       McLaughlin’s counterclaims of retaliation post-October 2017, after a full hearing on the

merits, were also dismissed on July 11, 2019 (“the July Rulings”). Macquarie’s claims of breach

of contract against McLaughlin, while straightforward, became complex mainly because of

McLaughlin’s finger-pointing to deflect blame to Attorney A. Resolution of these disputes in the

July rulings was complicated by discovery delays caused in large part by McLaughlin’s

spoliation of documents (broadly defined), the transitions among her attorneys, and then her

blaming Attorney A, which created issues of attorney-client privilege and its waiver. Moreover,

McLaughlin’s improper court filing motivated Macquarie’s filing the underlying arbitration
                                                6
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 8 of 18

Macquarie v. McLaughlin                                                   Case No. 01-17-0007-1828



demand which, in turn, required a full presentation before McLaughlin could raise her

dismissible counterclaims. Had McLaughlin filed first in arbitration, the hearing could have

ended in days rather than weeks.

       The short answer, then, is that frivolous is not immediately obvious, especially with

counterclaims packaged in 55 pages and evidence compromised by spoliation. A frivolous case,

as here, can consume more attorney time than non-frivolous litigation.

       McLaughlin’s counsel also attacks Macquarie’s attorneys’ fee application as

disproportionate overall and, in specific areas, insupportable. I find the application to be

compliant with Second Circuit disclosure requirements in terms of specificity and

comprehensiveness. As indicated in the September Rulings, where fee-shifting became the

measure for contract damages, the applied-for hourly rates were consistent with Manhattan large-

firm practice, and the expended hours were not unreasonable given the exigencies of the case.

Contrary to Macquarie’s argument for law-of-the-case acceptance of those findings here, I prefer

to get it right and, if warranted, take a fresh look based on new counsel’s arguments. However,

substantial time for reconsideration need not be invested because of overarching equitable

considerations also required in the Second Circuit, and discussed later herein.

Considerations in Implementing the October Rulings

       The October Rulings (at p. 11) ordered the following: “Macquarie’s remedy shall be

proportionate attorneys’ fees and expenses associated with extra efforts expended on spoliation,

defending against the sexual harassment and retaliation claims, working with outside experts

related to these disputes, and fees incurred in bringing these motions. Excluded from this

remedy are attorneys’ fees and expenses related to breach of contract, resolved in [the September
                                                 7
        Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 9 of 18

Macquarie v. McLaughlin                                                  Case No. 01-17-0007-1828



Rulings].” Compliant with the October Rulings, Macquarie submitted its detailed fee application

which McLaughlin opposed through her current attorneys – addressing proportionality from the

standpoints not only of the amount of Macquarie’s expenditures sought to be recouped, but also

Macquarie’s size and resources compared with McLaughlin’s ability to pay. McLaughlin also

advocated that any sanctions award should give more attention to deterrence in implementing the

October Rulings’ “proportionate attorneys’ fees and expenses associated with extra efforts

expended” because of frivolous claims and their prosecution. McLaughlin’s opposition focuses

on case law that prefers deterrence over make-whole remedies, particularly when compensatory

relief would impoverish the sanctioned party. McLaughlin’s opposition reveals what have

become for her precarious financial circumstances, particularly after being fired “for cause” and

whether the required recording of a “for cause” termination is career death in financial services.

The Parties dispute the direness of this last circumstance, whether the job market at sell-side

firms would be foreclosed and the likelihood that buy-side firms would have no problem with a

“for cause” entry. Regardless, “for cause” also cuts off substantial contractual income streams

from her exiting Macquarie under that cloud.

        Absent sufficient income or comparable job prospects, burdened by hard-to-liquidate

assets (especially a house), and already obligated to pay Macquarie close to $70,000 for

breaching her agreement of “strictly confidential” arbitration, McLaughlin may well be

desperate. If so, that feeling would be based on objective facts rather than what turned out to be

the unfounded suspicions that fueled her scorched-earth campaign against Macquarie in October

2017. It is instructive in fashioning a suitable remedy to recall how just the misperception of

financial risk quickly drove McLaughlin to extreme behavior, as previewed in her August 2017

text to Ansell after he ended their affair, which she feared could jeopardize her job: “#MeToo. I
                                                 8
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 10 of 18

Macquarie v. McLaughlin                                                     Case No. 01-17-0007-1828



want to be very clear. I will protect you til the end . . . end means when I feel I’m at

uncontrollable personal risk and puts my ability to financially care for James at risk. If I was a

bad person I would have cashed in a long time ago. I’m not and I sleep well at night knowing

I’m not and if anything I am too much a martyr. I am a good person and likely way too naïve. If

it gets there . . . I’ll fight til the end and I WILL win. This isn’t a war yet and I don’t want it to

be. I hate the battle but I will win. We can make this work. I’ve fought many more battles than

you have . . . .” (Macquarie Exhibit 9).

        McLaughlin’s threatening text invoked “#MeToo” as a shield to a sudden sense of job

insecurity. Within two months, and absent intervening facts to support her anxiety, McLaughlin

had collaborated with Attorney A to produce not only the court complaint (after several drafts)

but also incendiary exhibits designed to inflict maximum injury on Ansell and Macquarie.

McLaughlin and Attorney A weaponized Bloomberg News to amplify her allegations filed in

court. The Bloomberg interview and court complaint attempted to turn #MeToo into a sword,

alleging that Ansell preyed not only on McLaughlin but other female employees as well.

(Complaint para. 103). During the arbitration hearing, McLaughlin admitted that she never had

evidence Ansell had made sexual advances on anyone else, and that she had even asked the one

young woman from whom she suspected incriminating evidence but got none. In stark contrast

with the Harvey Weinstein comparison raised here by Attorney A, and “predator” by Attorney B,

not only was no other woman identified by McLaughlin, but, despite the worldwide publicity

given her claims, nobody came forward even to say that Ansell had approached anyone else. As

concluded in the Rulings on Sexual Harassment, April 17, 2019, at p. 6 (“the April Rulings”):

“Once McLaughlin admitted that no evidence supported her court complaint allegation that

Ansell preyed on other female employees, the words ‘Ansell’ and ‘predator’ should not have
                                                   9
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 11 of 18

Macquarie v. McLaughlin                                                  Case No. 01-17-0007-1828



again appeared in the same sentence.” Yet that characterization persisted in this arbitration, right

through closing argument where McLaughlin repeated approvingly Attorney B’s: “We’re

dealing with a stalker”; and twice referred to the hubris in Ansell’s end-of-affair letter: “No one

ever said no to me.” The latter by itself might have sounded like the Harvey Weinstein case, but

for one glaring difference: McLaughlin and her attorneys could not muster a single other person

who had said “yes” to Ansell, or who had even been approached by him, despite the world-wide

notoriety of her allegations to Bloomberg and salacious court complaint. Moreover, McLaughlin

could not have been intimidated into sex by that statement since Ansell wrote it as part of his

August 2017 letter explaining why he had ended their affair, not to initiate anything.

       McLaughlin’s testimony dramatized her capacity and disposition to injure Macquarie

even when she was doing well financially, eminently recruitable, and with lots to lose.

McLaughlin testified to her willingness after their breakup to use a prestigious Wall Street

dinner, where Ansell had nominated her for an award and would attend, to announce her sexual

harassment victimization by him. And she won that award! She also considered leading a

#MeToo public relations campaign in the financial services industry, based on her own

circumstances at Macquarie. Having overreacted to misperceived threats from Macquarie, it is

difficult to predict how McLaughlin in her current financial circumstances would respond to

various levels of sanctions. Unknown and risky to both Parties, it recalls: “Freedom’s just

another word for nothin’ left to lose”. (Joplin, J., “Me and Bobby McGhee”).

       Macquarie does not need to create either a pitiable or vengeful McLaughlin. Nor is its

fee application and supporting argument framed in absolute or retributory terms. While I do not

perceive Macquarie as intending to push sanctions beyond boundaries of reasonableness, the

                                                10
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 12 of 18

Macquarie v. McLaughlin                                                     Case No. 01-17-0007-1828



unknowns about McLaughlin’s financial and, more importantly, psychological resilience defy

any formulaic award. It is also difficult to predict how likely it would be for McLaughlin to flout

any peace-seeking order by breaching confidentiality just like she did despite the “strictly

confidential” Arbitration Agreement. She has exhibited no failure of imagination in plans to “go

public”, threatening Ansell “when I feel I’m at uncontrollable personal risk and [it] puts my

ability to financially care for [son] James at risk”. (Macquarie Exhibit 9). Sanctions necessarily

impose financial burden, but can they avoid “uncontrollable personal risk”? Today’s Rulings

must be calibrated to these unknowns.

       I learned from the Parties’ presentations on sanctions that proper exercise of discretion

fashioning remedies should be more forward- than retroactive-focused, and that non-monetary

measures deserve more attention than acknowledged in the October Rulings. McLaughlin’s

current attorneys assure that she has “had it” with her Macquarie relationship and just wants to

get on with her life. Macquarie remains skeptical, particularly in light of McLaughlin’s hearing

testimony which threatened persistent risk to its business. Reasons abound to doubt

McLaughlin’s just “walking away”. Her closing statement at Day 29 of the evidentiary hearing

was a mix of unrepentant and unconvinced, suggesting she remained undeterred and

unrestrained. Because McLaughlin did not attend the December 19 hearing on sanctions, we can

rely only on her lawyers’ characterization of McLaughlin as essentially a different person since

she presented her summation at the close of the evidentiary hearing on May 16, 2019 –

substantially less inclined or capable to continue her dispute with Macquarie. Regardless how

competent new counsel are to provide a credible comparison of McLaughlin before and after,

they urge that she at least perceives that she is in precarious financial straits and susceptible to

disaster from an insensitive ruling here. Her former workplace has not flourished either: Oral
                                                  11
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 13 of 18

Macquarie v. McLaughlin                                                  Case No. 01-17-0007-1828



argument on sanctions revealed that, since the evidentiary hearing (and presumably not because

of it), U. S. Cash Equities, the money-losing business unit that employed McLaughlin and

Ansell, has been shut down. I am uncertain whether its absence reduces the risk to Macquarie of

McLaughlin’s possible regression to behavior akin to what began in October 2017. It is surely

little consolation to her to know that she would not likely have flourished had she not been fired.

       Neither side of this grueling battle appears inclined to a rematch. However, prudence in

light of Rules 11 and 37 and Christiansburg dictates a remedy tailored to these unique

circumstances. An essential element of the non-monetary portion of the award is the

requirement that McLaughlin seek gainful employment, whether in or out of the financial

services industry and regardless if as an employee, contractor or entrepreneur. Testimony by her

therapist emphasized the importance of work to McLaughlin. I take arbitral notice that work

rather than idleness mitigates more than financial issues. This noncontroversial observation is

supported by Richard B. Freeman, a Harvard labor economist and at the National Bureau of

Economic Research, as recently quoted in the New York Times: “If you are not in school and

not in work or actively searching for a job, you are not involved in society, and you are more

likely to engage in antisocial activities.” McLaughlin’s counsel at the sanctions hearing

suggested it would be futile for McLaughlin to seek comparable employment in financial

services because of her “for cause” termination. The Parties disputed those prospects, much like

arguments over mitigation of damages in routine employment cases. Counsel also questioned

her psychological fitness for employability. While the prevailing employee has the burden of

proof on reasonable job search and suitability, McLaughlin does not bear it here – except if that

mitigation obligation could be created in a sanctions award as an incentive, beyond the basic

economic motivation for job-seekers, to get back out there. Both Parties would benefit if a
                                                12
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 14 of 18

Macquarie v. McLaughlin                                                   Case No. 01-17-0007-1828



financial incentive were added to encourage compliance with the award. The goal would be to

create sanctions that deter repetition of McLaughlin’s breach of the Parties’ “strictly

confidential” contractual relationship while not exceeding an actual or perceived financial

tipping point for her, ie., imposing no “uncontrollable risk” but, instead, creating positive

incentives for her to control the amount of sanctions.

Conclusions Regarding Arbitral Authority

       Having been supplied informative written and oral arguments for and against

Macquarie’s fee application, one authority is the most persuasive: Judge Weinfeld’s decision in

Collucci v. The New York Times Company, 533 F. Supp. 1011 (S.D.N.Y. 1982). There, an

employee whose discrimination claims were dismissed as frivolous would have faced financial

ruin if even the two-thirds-reduced attorneys’ fee conceded by the employer had been imposed.

The court instead shifted to the plaintiff only 15 percent of the applied-for reduced legal fee

(only 4 percent of the actual fee) as the sanction. As noted in McLaughlin’s brief, the court thus

explained its criteria: “The assessment of fees must be fair and reasonable based on the

particular circumstances of the case. The factors to be considered in fixing the fee include the

plaintiff’s earning capacity, his financial resources and ability to pay the sum awarded; the

relative financial status of the defendant may also be taken into account – in sum, the equities of

the situation are to be considered to assure that although the deterrent purpose of the statute is

enforced, a losing party is not subjected to financial ruin [citing on-point Second Circuit

authority].” In Faraci v. Hicket-Freeman Company, Inc., 607 F. 2d 1025 (2d Cir. 1979), cited in

Collucci, the court encountered a Christiansburg fee-shifting award below that had already been

reduced to 13 percent of the reasonably billed amount. The court concluded that had the trial

                                                 13
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 15 of 18

Macquarie v. McLaughlin                                                    Case No. 01-17-0007-1828



court properly considered the frivolous plaintiff’s financial circumstances, the award to the

employer would have been only 2 percent of the billed amount. Based on the same reasoning,

Judge Weinfeld refused to award sanctions in an amount that could drive the plaintiff into

bankruptcy or effectively mortgage his future earnings. Amen to that. And here we have the

additional consideration of seeking a sanction that will not create “uncontrollable risk” – extreme

financial insecurity – that could reactivate McLaughlin’s hostile actions toward Macquarie.

       My authority to exercise equitable discretion similar in scope as in Collucci exists in the

McLaughlin-Macquarie Arbitration Agreement, which provides: “The arbitrator shall have the

power to award all remedies that could be awarded by a court or administrative agency in

accordance with the governing and applicable substantive law relating to covered claims... .”

The Arbitration Agreement operates under the AAA Employment Rules, which similarly

provide, at EAR 39d: “The arbitrator may grant any remedy or relief that would have been

available to the parties had the matter been heard in court including awards of attorney’s fees and

costs, in accordance with applicable law.” The Arbitration Agreement also provides: “The

burden of proof at arbitration shall at all times be upon the party seeking relief.” Here,

Macquarie’s seeking sanctions casts them as that party and shifts the burden of proof to

Macquarie. And to reiterate an overarching principle of the Arbitration Agreement that governs

all phases of this proceeding: “the arbitration shall be strictly confidential”.

       The court decisions slashing sanctions-related fee applications reveal the extraordinarily

broad discretion allowed. No formula or rule of thumb is even in the picture. Here, sufficient

facts have been adduced to support principled rather than arbitrary decision making.

Accordingly, given wide discretion to fashion sanctions suitable to the facts and circumstances

                                                  14
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 16 of 18

Macquarie v. McLaughlin                                                   Case No. 01-17-0007-1828



here, the following sanctions are the result of due consideration of the Parties’ positions and the

record as a whole. The sanctions are separate and apart from McLaughlin’s breach of contract

obligation to Macquarie, previously ordered (the September Rulings) in the amount of

$69,419.50, which is not a sanction but damages. However, we are mindful imposing sanctions

that, although contract damages are no offset, McLaughlin does carry that financial burden as

well as likely her own attorneys’ fees.

Terms and Conditions of Sanctions

       1. Because of the structure and flexibility of the sanctions, Macquarie must designate a

named individual as administrator, responsible for implementation of the sanctions, including

receiving payments and interacting in writing only with McLaughlin. Macquarie shall

communicate this name to McLaughlin’s attorney(s) by no later than February 28, 2020.

       2. Sanctions amounts and payment dates shall vary within a specified range, according to

the absolute and unreviewable direction of the administrator.

       3. Sanctions amounts to be paid by McLaughlin shall range in grand total from no lower

than ten thousand dollars ($10,000) and no higher than sixty thousand dollars ($60,000),

depending on variables set forth herein and as construed and applied by the administrator.

       4. Sanctions shall require McLaughlin’s payment to Macquarie, immediately upon

demand from the administrator, of the highest amount -- $60,000 – if she again breaches the

Arbitration Agreement’s requirement that proceeding thereunder be “strictly confidential”.




                                                 15
       Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 17 of 18

Macquarie v. McLaughlin                                                      Case No. 01-17-0007-1828



        5. Absent a breach of confidentiality, McLaughlin shall make her first payment to

Macquarie in the amount of $5,000 on or before March 31, 2020; and her second payment of

$5,000 on or before June 30, 2020.

        6. McLaughlin may reduce or eliminate her payment obligations under this sanctions

order after the June 30 installment by demonstrating in writing to the administrator reasonable

diligence seeking or obtaining gainful employment (broadly to include as employee, contractor,

or entrepreneur). As in routine disputes over mitigation of damages, McLaughlin shall not be

required to accept unsuitable opportunities, such as relocation, but may be required to lower her

sights from the levels of authority and compensation she had at Macquarie. The administrator

shall decide whether McLaughlin is demonstrating reasonable and good faith efforts to reenter

the work force.

        7. Paragraph 6 is particularly important because of McLaughlin’s conflicting evidence

over her motive in initiating the litigation – to protect her job, as alleged, or to leave it with a

multi-million-dollar package.

        8. If McLaughlin has a medical reason to detach from the work force, then she must

demonstrate that to the administrator with suitable documentation from the treating professional.

        9. Absent sufficient evidence of McLaughlin’s reasonable efforts at reemployment or

related medical excuse, McLaughlin’s payment schedule shall consist of additional $5,000

payments on September 30 and December 31, 2020, and quarterly thereafter until December 31,

2023, when this order will expire.




                                                   16
Case 1:17-cv-09023-RA Document 75-13 Filed 07/08/20 Page 18 of 18
